944 F.2d 912
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gerardo R. DINSAY, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7054.
United States Court of Appeals, Federal Circuit.
July 31, 1991.

MAYER, Circuit Judge.

ORDER

1
It has come to the attention of the court that Gerardo R. Dinsay's petition for review should be transferred to the Court of Veterans Appeals.


2
On January 18, 1991, Board of Veterans Appeals issued a final decision denying Dinsay a higher disability rating.   The decision informed Dinsay of his right to appeal to the Court of Veterans Appeals within 120 days.   Within the 120 day period, Dinsay filed a petition for review in this court.*


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
In the absence of objections by the parties, Dinsay's case will be transferred to the Court of Veterans Appeals in 21 days.



*
 We do not have jurisdiction to directly review Dinsay's case.   See 38 U.S.C. § 223 (confers jurisdiction on this court to review certain publication and rulemaking actions of the Secretary of Veterans Affairs)